Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/7/2022 and the supplemental amendment filed 1/25/2022.  Claims 1-20 are currently pending in the application.

Statement of Reasons for Allowance


Applicant’s filing of a proper terminal disclaimer to overcome a potential obviousness-type double patenting rejection over claims in copending application 17/336,805 is acknowledged by the Office.

Present claims are allowed over the closest prior art for the following reasons:

Claims 1-5 and 14-20 are allowed. Claims 6-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (product) and II (process of preparing the product), III (polymerization vessel) as set forth in the Office action mailed on 10/7/2021, is hereby withdrawn and claims 6-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The closest prior art of record do not teach an addition condensation product of an aromatic compound and a carbonyl compound, wherein the addition condensation product comprises aromatic compound dimer and an aromatic compound multimer in a ratio of 1:75 to 1:1,000.  Additionally, applicant filed a Declaration under 37 CFR 1.132 providing data showing that the process of prior art does not yield an addition condensation product comprising aromatic compound dimer and an aromatic compound multimer in a ratio of 1:75 to 1:1,000
Furthermore, claims 6-13 directed to non-elected invention (i.e. process of preparing the product and polymerization vessel) contain all the limitations of an allowed product claim (i.e. addition condensation product) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764